Case 3:19-CV-O4753-AET-T.]B Document 24 Filed 03/05/19 Page 1 of 1 Page|D: 1963

 

State of New Jersey
PH|LIP D. Mulu=m' OFFICE or 'rHE A'r'roRNEY GENERAL GURBIR S. GREWAL
vaernvr DEPARTMENT oF LAw AND Puet.le SAFE'rY Atwmey G€nerol
DmsloN or LAw
SHEII.A Y. OLWER 25 Mmrp.r Sm:m~ MICHELLE L. MILLER
Lt. Govemor PO Box 112 D:'rectar

TREN'roN. NJ 08625-0112
March 5, 2019

The Honorable Anne E. Thompson

Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street

Trenton, NJ 08608

Re: Defense Distributed. et al. v. Gurbir Grewal
Civ.No. l9-cv-4753

Dear Judge Thompson:

In light of this Court’s decision to hold a status conference in this case on March 7, 2019,
Del`endant New .lersey Attomey General Gurbir Grewai respectfully requests that this Court grant
a short extension of time for Defendant to submit its opposition to Plaintiffs’ motion for a
preliminary injunction. The State’s response is currently due on March 6, 2019. The State requests
an extension of time to tile its opposition to the motion for a preliminary injunction until either
March 8, 2019, or until such time as ordered by the Court at the status conference. This short-term
relief is necessary to preserve the status quo while this Court considers whether it is appropriate
for Plaintiff`s to be litigating their claims in two separatejudicial forums at the same time.

Respectfully submitted,

-€»\_LQ/ GURBIR S. GREWAL
‘ ATTORNEY GENERAL OF NEW JERSEY

y By:loQML./lrfuanw¢ca

Glenn J. Moramarco

p- Assistant Attomey General
Hr_,,e_

HuGHr-:s Jus'ncs CoMPLF:x ° ’I‘sLePHoNE: (60!]) 376-3232 ' FAx: (609) 292-0690
New Jersey Is An Equal Oppormnity E'mployer - Printh on Ree_'rcled Paper and Recyt'lable

 

